DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Claims 3, 14 recite “substantially” which renders claims indefinite since the term “substantially” is a relative term and is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13, 16-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Rozario (US 2003/0110762).
Regarding claim 12, Rozario discloses a system, comprising:
a controller (32) (Fig. 1) coupled to an exhaust gas aftertreatment system coupled to a plurality of combustion cylinders (14-1 – 14-n) (Fig. 1) of an engine, wherein the controller is structured to: 
determine that the engine is operating in a low load operating condition (see par. [0028]); 
deactivate a combustion cylinder based on the low load operating condition (see steps 72, 80 in Fig. 3, page [0028]); and increase a speed or a torque of the engine to increase the exhaust gas temperature while the combustion cylinder is deactivated (see par. [0023]).



Regarding claim 13, Rozario discloses the system of claim 12, Rozario further discloses wherein the low load operating condition is based on an engine speed being below a preset threshold (idle speed) (see par. [0023]). 

Regarding claim 16, Rozario discloses the system of claim 15, Rozario further discloses wherein the switching is based on a predefined time duration (5-10 seconds)(see par. [0028]).

Regarding claim 17, Rozario discloses a system, comprising:
a controller (32) (Fig. 1) coupled to an exhaust gas aftertreatment system coupled to a plurality of combustion cylinders of an engine, wherein the controller is structured to:
	deactivate a combustion cylinder (step 80 in Fig. 3) based on a determination that the engine is operating in a low load operating condition (step 72 in Fig. 3) for a certain period of time (step 76) (Fig. 3, par. [0028]), and increase an engine exhaust gas temperature via at least one thermal management command (see par. [0023]).

Regarding claim 18, Rozario discloses the system of claim 17, Rozario further discloses wherein the certain period of time (5-10 seconds) is greater than zero seconds (see par. [0028]).

Regarding claim 19, Rozario discloses the system of claim 17, Rozario further discloses wherein the controller is further structured to deactivate the combustion cylinder and to increase an engine exhaust gas temperature via at least one thermal management command (see par. [0023]) (i..e increase the temperature of the emission control device (an exhaust catalyst), it is inherent that the amount of accumulation of hydrocarbons or other particulate matter in the exhaust gas aftertreatment system is reduced due to high exhaust gas temperature.


Regarding claim 20, Rozario discloses the system of claim 17, since Rozario further discloses deactivating the combustion cylinder and increasing a speed or a torque of the engine to increase the exhaust gas temperature while the combustion cylinder is deactivated (see par. [0023], it is inherent that it reduces water collected or adsorbed by the exhaust gas aftertreatment system due to high exhaust gas temperature.

     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           Claims 1, 2, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rayl et al. (US 2002/0170527) in view of Glugla et al. (US Patent 9,732,686).
Regarding claim 1, Rayl discloses a system, comprising: 
a controller coupled to an exhaust gas aftertreatment system (not shown but must have) coupled to a plurality of combustion cylinders (24) (Fig. 2) of an engine, wherein the controller is structured to:
determine that the engine is operating in a low load operating condition (see par. [0019]);

deactivate a combustion cylinder based on the determination that the engine is operating in the low load operating condition (see par. [0019]) such that an exhaust gas temperature threshold corresponds with when the combustion cylinder is deactivated; and 
reactivate the deactivated combustion cylinder in response to the engine operating with a load greater than a preset threshold for a certain period of time (see Figure 5, par. [0020]).
However, Rayl fails to disclose increasing an engine exhaust gas temperature while the combustion cylinder is deactivated via at least one thermal management command.
Glugla teaches after a portion of the combustion cylinders has been deactivated in a cylinder deactivation mode, a controller (32) (see Figure 1) being configured to provide a thermal management command to increase engine exhaust gas temperature (see col. 2, lines 3-30).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rayl by providing a thermal management command to increase engine exhaust gas temperature while the portion of combustion cylinders being deactivated as is taught by Glugla, as both Rayl and Glugla are directed toward the same field of endeavor, an internal combustion engine control system. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Rayl to provide a thermal management command for increasing engine exhaust gas temperature while the portion of combustion cylinders having been deactivated as taught by Glugla would have advantageously increased the exhaust gas temperature to reactivate the emission control device and reduce the exhaust gas emission (see Glugla, col. 2, lines 8-11,28-30).




Regarding claim 2, the modified Rayl discloses the system of claim 1, Rayl further discloses wherein the low load operating condition is based on an engine speed being below a preset threshold (see par. [0003]).

Regarding claim 5, the modified Rayl discloses the system of claim 4, Rayl further discloses wherein the switching is based on a predefined time duration (see par. [0019]).

Regarding claim 6, the modified Rayl discloses the system of claim 1, Glugla further teaches wherein the controller is structured to increase the engine exhaust gas temperature while the combustion cylinder is deactivated via the closing of both intake and the exhaust valves to prevent ambient air from mixing with the heated exhaust air to reduce particulate matter accumulation (see Col. 1, Lines 22-25).

Regarding claim 7, the modified Rayl discloses the system of claim 1, Rayl further discloses wherein deactivating the portion of the combustion cylinders based on the determination that the engine is operating in the low load operating condition is based on the low load operating condition existing for a certain period of time (see par. [0019], wherein the certain period of time for the engine operating in the low load operating condition is greater than zero seconds (see par. [0019]).

Regarding claim 8, the modified Rayl discloses the system of claim 1, since Glugla discloses deactivate the combustion cylinder and provide a thermal management command to increase engine exhaust gas temperature in order to reduce exhaust emissions (unburned HC, NOx , particulate matter…) see col. 2, lines 7-30), therefore, it is inherent that Glugla teaches deactivating the combustion cylinder and providing a thermal management command such that an amount of accumulation of hydrocarbons or other particulate matter in the exhaust gas aftertreatment system is reduced due to high exhaust gas temperature.

Regarding claim 9, the modified Rayl discloses the system of claim 1, Glugla further teaches wherein increasing the engine exhaust gas temperature is configured to decrease nitrogen oxide conversion inefficiency by the exhaust gas aftertreatment system (i.e. increasing the temperature of the exhaust gas aftertreatment to a threshold temperature to reduce the exhaust emissions) (see Col. 2, Lines 7-30).

Regarding claim 10, the modified Rayl discloses the system of claim 17, since Glugla  further teaches deactivating the combustion cylinder and increasing the exhaust gas temperature while the portion of combustion cylinders having been deactivated (see Col. 2, Lines 7-30), it is inherent that the water collected or adsorbed by the exhaust gas aftertreatment system is reduced due to high exhaust gas temperature.

Regarding claim 11, the modified Rayl discloses the system of claim 1, Rayl further discloses wherein the plurality of combustion cylinders are arranged in a V-formation (see Figure 2), wherein during a deactivation mode, the cylinder request is structured to deactivate a bank of combustion cylinders for a certain period of time (see par. [0007, 0019]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rayl in view of Glugla et al. as applied to claim 1 above, and further in view of Foster et al. (US Patent 6,904,752).
The modified Rayl discloses the apparatus of claim 1 above; however, Rayl fails to disclose wherein the controller is structured to increase a fuel injection rate to only an activated combustion cylinder, wherein the increase in the fuel injection rate is such that an engine torque output remains substantially constant from a time period immediately preceding deactivation where no combustion cylinders were deactivated.

Foster teaches using a cylinder deactivation system to control temperature for regenerating a particulate trap and increasing a fuel injection amount to only an activated portion of the combustion cylinders to maintain operating power of the engine (i.e. an engine torque output remains substantially constant) (see abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rayl by increasing a fuel injection amount to only an activated portion of the combustion cylinders as taught by Foster for maintaining operating power of the engine (see Foster, abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rayl et al. in view of Glugla et al. as applied to claim 1 above, and further in view of Cummings et al. (US Patent 5,813,383).
The modified Rayl discloses all the claimed limitations of claim 1; however, Rayl fails to disclose wherein the controller is further structured to control switching between activated and deactivated combustion cylinders during combustion cylinder deactivation to manage a wear on the plurality of combustion cylinders.
Cummings teaches controlling switching between activated and deactivated combustion cylinders during a combustion cylinder deactivation mode such that all the combustion cylinders wear evenly (see Col. 4, Lines 8-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rayl by control switching between activated and deactivated combustion cylinders during a combustion cylinder deactivation mode such that all the combustion cylinders wear evenly as taught by Cummings for reducing maintenance cost for the cylinder repair (see Cummings, col. 2, lines 31 -45).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rozario (US 2003/0110762) as applied to claim 12 above, in view of Foster et al. (US Patent 6,904,752).
Rozario discloses the apparatus of claim 12 above; however, Rozario fails to disclose wherein the controller is structured to increase a fuel injection rate to only an activated combustion cylinder, wherein the increase in the fuel injection rate is such that an engine torque output remains substantially constant from a time period immediately preceding deactivation where no combustion cylinders were deactivated.
Foster teaches using a cylinder deactivation system to control temperature for regenerating a particulate trap and increasing a fuel injection amount to only an activated portion of the combustion cylinders to maintain operating power of the engine (i.e. an engine torque output remains substantially constant) (see abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rozario by increasing a fuel injection amount to only an activated portion of the combustion cylinders as taught by Foster for maintaining operating power of the engine (see Foster, abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rozario (US 2003/0110762) as applied to claim 12 above, in view of Cummings et al. (US Patent 5,813,383).
Rozario discloses all the claimed limitations of claim 12; however, Rozario fails to disclose wherein the controller is further structured to control switching between activated and deactivated combustion cylinders during combustion cylinder deactivation to manage a wear on the plurality of combustion cylinders.

Cummings teaches controlling switching between activated and deactivated combustion cylinders during a combustion cylinder deactivation mode such that all the combustion cylinders wear evenly (see Col. 4, Lines 8-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rozario by control switching between activated and deactivated combustion cylinders during a combustion cylinder deactivation mode such that all the combustion cylinders wear evenly as taught by Cummings for reducing maintenance cost for the cylinder repair (see Cummings, col. 2, lines 31 -45).

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://(www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272- 1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747